                 Case 5:21-cv-05303-NC Document 1 Filed 07/09/21 Page 1 of 5




 1   Michael J. Gregg (SBN 321765)
     Mark W. Skanes (SBN 322072)
 2   Jonathan T. Martinez (SBN 314228)
     ROSEWALDORF LLP
 3   100 Oceangate, Suite 300
     Long Beach, California 90802
 4   Telephone: (518) 869-9200
     Facsimile: (518) 869-3334
 5   Email:      mgregg@rosewaldorf.com
                 mskanes@rosewaldorf.com
 6               jmartinez@rosewaldorf.com
 7   Attorneys for Defendant Toyota Motor Sales, U.S.A., Inc.
     & PIERCEY NORTH, INC.
 8

 9                        IN THE UNITED STATES DISTRICT COURT
10
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12   BIANCA MADRIGAL, an individual,                 Case No.: 5:21-cv-05303
     HECTOR ESPINOZA, an individual,
13                                                   (Removed from Santa Clara Superior
                    Plaintiffs,                      Court, Case No. 21CV382732)
14
           vs.
15
                                                     DEFENDANT’S NOTICE OF
   TOYOTA MOTOR SALES, U.S.A.,                       REMOVAL
16 INC., a California Corporation;
   PIERCEY NORTH INC., a California
17 Corporation; and DOES 1 through 20,
   inclusive,
18
                    Defendants.
19

20

21

22

23         Defendant, Toyota Motor Sales, U.S.A., Inc. (“TMS”) hereby removes to this
24   Court, pursuant to 28 U.S.C. §§ 1441 and 1446, an action pending in the Superior Court
25   of California, County of Santa Clara, Case No. 21CV382732 (“State Action”).
26   Defendant states that removal of this action to this Court is proper for the following
27   reasons:
28

                                                 1
                                  DEFENDANT’S NOTICE OF REMOVAL
                Case 5:21-cv-05303-NC Document 1 Filed 07/09/21 Page 2 of 5




 1

 2                      I.     RELEVANT PROCEDURAL HISTORY
 3         1.      On or about May 24, 2021, Plaintiffs BIANCA MADRIGAL and HECTOR
 4   ESPINOZA (“Plaintiffs”) filed the State Action against Defendants (see Complaint,
 5   attached hereto as Exhibit “A”). Defendant TMS was first served with the Complaint on
 6   June 9, 2021. Defendant PIERCEY NORTH, INC (“PIERCEY”) was first served with
 7   the Complaint on the same day. Therefore, the removal of this action is timely.
 8         2.      In the Complaint, Plaintiffs assert claims against Defendants for violations
 9   of the Song-Beverly Consumer Warranty Act and violations of the federal Magnuson-
10   Moss Warranty Act (Counts I - IV) (id.).
11         3.      Plaintiffs’ claims arise from the alleged purchase of a new 2020 Toyota
12   Tacoma, VIN: 3TMCZ5AN5LM341499 (“vehicle”) and allegations that Defendants
13   failed to conform the vehicle to the applicable warranties after a reasonable number of
14   repair attempts (see Complaint).
15         4.      Plaintiffs allege the total consideration for the subject vehicle in the amount
16   of $61,790.00 (see Complaint ¶ 7).
17                               II.       BASIS FOR REMOVAL
18         5.      Pursuant to 28 U.S.C. § 1441 (a), a defendant may remove to federal district
19   court, “any civil action brought in a state court of which the district courts of the United
20   States have original jurisdiction.”
21         6.      Pursuant to 28 U.S.C. § 1331, a federal district court will have original
22   jurisdiction over all “civil actions arising under the Constitution, laws or treaties of the
23   United States.”
24         7.      Accordingly, this Court has original jurisdiction over this action because it
25   involves claims arising under the federal Magnuson-Moss Warranty Act, 15 U.S.C §
26   2301, et seq. (“MMWA”). See 28 U.S.C. § 1331.
27

28

                                                    2
                                 DEFENDANT’S NOTICE OF REMOVAL
                 Case 5:21-cv-05303-NC Document 1 Filed 07/09/21 Page 3 of 5




 1         8.       The MMWA states in relevant part that a plaintiff may bring such a claim
 2   in federal court where the amount in controversy exceeds $50,000.00. See 15 U.S.C. §
 3   2310(d)(3)(B).
 4         9.       State law determines the measure and type of damages that are available
 5   under the Magnuson-Moss Warranty Act. Kelly v. Fleetwood Enters., Inc., 377 F.3d
 6   1034, 1039 (9th Cir. 2004). The Song-Beverly Consumer Warranty Act is the
 7   appropriate state law when determining such damages. Id. Therefore, this Court may
 8   consider actual damages and potential civil penalties available under the Song-Beverly
 9   Warranty Act when determining the amount in controversy under the Magnuson-Moss
10   Warranty Act.       See Luna v. BMW of North America, LLC, 2018 WL 2328365
11   (S.D.Cal.2018) (holding that civil penalties under the Song-Beverly Warranty Act could
12   be considered when determining if the $50,000 amount in controversy requirement under
13   the Magnuson-Moss Warranty Act was met); Lawrence v. FCA US LLC, 2016 WL
14   5921059 (C.D.Cal.2016) (holding that defendant’s calculation of the amount in
15   controversy properly included actual damages and civil penalties). In addition, this
16   Court may also consider attorneys’ fees in calculating the amount in controversy. See
17   Alvarado v. FCA US LLC, 2017 WL 2495495 (C.D.Cal.2017) citing Galt G/S v. JSS
18   Scandinavia, 142 F.3d 1150, 1155-56 (9th Cir. 1998).
19         10.      In this action, Plaintiffs seek replacement or restitution, actual damages,
20   incidental and consequential damages, along with civil penalties under the Song-Beverly
21   Warranty Act of up to two times the actual damages, and attorneys’ fees and costs (see
22   Complaint, Prayer for Relief).
23         11.      Plaintiffs are allegedly seeking a minimum of $42,614.16 in restitution,
24   which is calculated as the total amount paid or payable for the vehicle ($53,113.32)
25   (Retail Installment Contract, Line 5, attached hereto as Exhibit “B”), less a
26   manufacturer’s rebate in the amount of $1,500.00 (see id. Line 6(E)), less a reasonable
27

28

                                                   3
                                 DEFENDANT’S NOTICE OF REMOVAL
                    Case 5:21-cv-05303-NC Document 1 Filed 07/09/21 Page 4 of 5




 1   allowance for use in the amount of at least $6,299.161 and less non-recoverable GAP
 2   insurance and service contract in the total amount of $2,700.00 (see id. Lines 1(I),(K)).
 3   See Cal.Civ.Code § 1793.2(d)(2)(B). Plaintiffs’ demand for a civil penalty of two times
 4   the claimed actual damages would equal $85,228.32. Taken together, Plaintiffs’ claim
 5   for actual damages and a civil penalty of two times that amount equals $127,842.48,
 6   which far exceeds the $50,000 threshold, even before considering unspecified incidental
 7   and consequential damages, or attorneys’ fees and costs.
 8            12.        Based upon the foregoing, this Court has jurisdiction over this matter.
 9            13.        Moreover, this Court has supplemental jurisdiction over Plaintiff’s state law
10   claims pursuant to 28 U.S.C. § 1367. Specifically, Plaintiff’s claims under the MMWA
11   and the Song-Beverly Consumer Warranty Act are all based upon the same allegations
12   that Defendants failed to conform the vehicle to the applicable warranties after a
13   reasonable number of repair attempts. Accordingly, this Court has jurisdiction over
14   Plaintiffs’ state law claims because such claims are derived from the same common
15   nucleus of factual allegations and thus, are part of the same case or controversy as
16   Plaintiffs’ claims under the federal MMWA. See 28 U.S.C. § 1367(a).
17                III.     ALL REMOVAL REQUIREMENTS HAVE BEEN MET
18            14.        Defendant TMS was first served with the Complaint on June 9, 2021;
19   Defendant PIERCEY was first served with the Complaint on the same day. Therefore,
20   Defendant has timely filed this Notice of Removal within thirty days after receiving
21   Plaintiffs’ Complaint. See 28 U.S.C. § 1446(b).
22            15.        Pursuant to 28 U.S.C. § 1446(b)(2)(A), “[w]hen a civil action is removed
23   solely under section 1441(a), all defendants who have been properly joined and served
24   must join in or consent to the removal of the action.” Here, Defendant PIERCEY
25   consents to the removal.
26

27

28
     1Defendant anticipates that Plaintiffs will allege the first alleged repair attempt occurred at 16,649 miles (less 4 miles at
     delivery).
                                                                       4
                                           DEFENDANT’S NOTICE OF REMOVAL
                    Case 5:21-cv-05303-NC Document 1 Filed 07/09/21 Page 5 of 5




 1            16.      Along with the filing of this Notice of Removal, Defendant is providing
 2   written notice to all parties of record of the removal and are filing a copy of this Notice
 3   of Removal with the Clerk of the Superior Court of Santa Clara County, California,
 4   pursuant to 28 U.S.C. § 1446(d).
 5            17.      A copy of Defendant TMS’ Answer is attached hereto as Exhibit “C.” A
 6   copy of Defendant PIERCEY’s Answer is attached hereto as Exhibit “D.” Defendants’
 7   state that no other state court process, pleadings, orders or papers have been served upon
 8   Defendants, other than those pleadings and papers attached hereto.
 9            18.      This Court embraces the county and court in which the State Action was
10   initially filed. See 28 U.S.C. 84(b). Therefore, this action is properly removed to this
11   Court.
12            19.      This action is being removed by Defendant, Toyota Motor Sales, U.S.A.,
13   Inc.
14            WHEREFORE, Defendant TMS respectfully request that this matter, currently
15   pending in the Superior Court of Santa Clara, California, be removed to this Court.
16

17
     Dated: July 9, 2021                             ROSEWALDORF LLP
18

19                                             By:   /s/ Mark W. Skanes
                                                     Michael J. Gregg
20                                                   Mark W. Skanes
21                                                   Jonathan T. Martinez
                                                     Attorneys for Defendants,
22                                                   TOYOTA MOTOR SALES, U.S.A., INC.
23                                                   and PIERCEY NORTH, INC.
24

25

26

27

28

                                                     5
                                   DEFENDANT’S NOTICE OF REMOVAL
